Beck, P. J.
I dissent from tbe judgment of affirmance, being of the opinion that the matters relied upon by the petitioner as entitling him to the relief sought depended necessarily upon parol evidence, which could not be competent evidence in the case, as its introduction would violate the rule against the admission of parol testimony to vary, add to, or alter the terms of a written contract. I am of the opinion that the written contract showing the agreement of the parties was full and complete, and could not be varied by parol evidence of negotiations' and stipulations made prior to the making of the written contract.